DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10529116 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Cosatto, Abou, Baldwin, Powar, Jokinen, and Dunko disclose the invention as recited in claims 1 and 2. However, none of the prior art of record, alone or in combination, disclose the invention as recited in amended claim 1. In particular, none of the prior arts of record disclose based on the plurality of user-entered messaging information being used above a threshold number of times by the user, storing the plurality of user-entered messaging information and the determined tone in a repository and setting and storing a weight to apply to the tone in a future communication.
Claims 2-4 and 6-7 are allowed for depending from claim 1.
Claim 8 is allowed to similar claim 1 for reciting similar subject matter.
Claims 9-11 and 13-14 are allowed for depending from claim 8.
Claim 15 is allowed similar to claim 1 for reciting similar subject matter.
Claims 16-18 and 20 are allowed for depending from claim 15..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.